Case 1:90-cr-00913-LAP Document 578 Filed 03/17/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

ORDER

 

BERNARD BARNETT,

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Defendant Bernard Barnett’s
motion [dkt. no. 575] for compassionate release under 18 U.S.C.
§ 3582(c) (1) {A). The Government shall respond to Mr. Barnett’s
motion by April 7, 2021. Mr. Barnett shall file any reply by
April 21, 2021.

SO ORDERED.

Dated: March 17, 2021
New York, New York

Cottle 2 (vl g

LORETTA A. PRESKA
Senior United States District Judge

 

 
